EXHIBIT 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM'S CONSENT We consent to the incorporation by reference in Registration Statement No. 333-130168 on Form S-8 of our report dated March 12, 2011, relating the financial statements of InkSure Technologies Inc. ,appearing in this Annual Report on Form 10-K of InkSure Technologies Inc. for the year ended December 31, 2011. Brightman Almagor Zohar & Co. Certified Public Accountants, A member firm ofDeloitte Touche Tohmatsu Tel Aviv, Israel March12, 2011
